EXECUTION VERSION SECURITY AGREEMENT THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise modified from time to time, this “Agreement”) dated as of June 23, 2008 among OPTIONS MEDIA GROUP HOLDINGS, INC., a Delaware corporation (the “Company”), OPTIONS ACQUISITION SUB, INC. (“Options”, together with Company, and each other Person who becomes a party to this Agreement by execution of a joinder in the form of Exhibit A attached hereto, is hereinafter sometimes referred to individually as a “Debtor” and, collectively, as the “Debtors”), and CUSTOMER ACQUISITION NETWORK HOLDINGS, INC., a Delaware corporation (together with its successors and assigns, the “Secured Party”). W I T N E S S E T H: WHEREAS, on the date hereof, pursuant to that certain merger agreement by and among the Debtors and Options Acquisition Corp., dated June 23, 2008 (the “Merger Agreement”), whereby the Company acquired Options.Pursuant to the terms of the Merger Agreement, the Company issued, and the Secured Party acquired that certain senior secured promissory note in the principal amount of $1,000,000.00(such note, together with any promissory notes or other securities issued in exchange or substitution therefor or replacement thereof, and as any of the same may be amended, supplemented, restated or modified and in effect from time to time, the “Note”); WHEREAS, each Debtor (other than the Company) from time to time party hereto is a direct or indirect subsidiary of the Company and, as such, will derive substantial benefit and advantage from the financial accommodations to the Company set forth in the Note, and it will be in each such Debtor’s direct interest and economic benefit to assist the Company in procuring said financial accommodations from the Secured Party; and NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1.Definitions. “Accounts” means any “account,” as such term is defined in the Uniform Commercial Code, and, in any event, shall include, without limitation, “supporting obligations” as defined in the Uniform Commercial Code. “As-extracted Collateral” means any “as-extracted collateral,” as such term is defined in the Uniform Commercial
